Order entered July 25, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00546-CV

                                RUTH TORRES, Appellant

                                             V.

                              MARIE DIAZ, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-08711

                                         ORDER
      We DENY appellant’s July 19, 2018 motion for extension of time to file a brief.


                                                    /s/   ADA BROWN
                                                          JUSTICE